DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior (patent number US 10,708,835) has been reviewed and is accepted.  The terminal disclaimer has been approved on 06/08/2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Braxton K. Davis (Reg # 61614) per telephone interview on 06/15/2021.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 06/02/2020):

Claim Amendments:
1. (Currently Amended). A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of 

5. (Currently Amended). The system of claim 1, wherein the channel is a first channel, and wherein the operations further comprise: in further response to the first current radio load being determined to be less than [[a]] the second threshold, switching to a second channel associated with the Wi-Fi device.

6. (Currently Amended). The system of claim 1, wherein the operations further comprise: in further response to the first current radio load being determined to be less than [[a]] the second threshold, utilizing the channel to continue communication with the base station device.

19. (Currently Amended). The method of claim 14, wherein the communication is a first communication, and further comprising: in response to the utilizing the 

Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:

a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
in response to a predicted radio load of a channel of a base station device associated with a service provider being determined to be less than a first threshold, receiving current radio load data from a Wi-Fi device that is not associated with the service provider, 
wherein the current radio load data is indicative of a first current radio load of the Wi-Fi device; and 
in response to the first current radio load being determined to be less than a second threshold, and based on a user equipment being determined to be currently stationary for at least a defined time period, transferring a communication of the user equipment from the base station device to the Wi-Fi device, 
wherein the first current radio load of the Wi-Fi device has been previously determined to be greater than a second current radio load of the Wi-Fi device.

Note that the closest prior art Wang (US 2019/0124664) discloses switching transmission technologies within a spectrum based on network load. Wang’s disclosure describes acquiring network load information indicating network load for a first access point in a first spectrum and network load for a second operator in a second spectrum that does not overlap any portion of the first spectrum, and determining that the network load information satisfies a network load threshold. However, the claimed invention discloses a system for distributing loads. The system receives predicted radio load of a first wireless communication device associated with a service provider, and receives current radio load of a second wireless communication device which may be a Wi-Fi device not associated with the service provider. When a mobile device is stationary, the system transfers the mobile device’s communication load to the Wi-Fi device in response to a second condition associated with the current radio load which has been 
Note that the second closest prior art Lei et al. (US 2015/0111575, “Lei”) discloses a cell user occupancy indicator to enhance intelligent traffic steering. Lei’s disclosure describes traffic associated with user equipment (UE) is steered to a radio access network based on a cell user occupancy criterion. Cell user occupancy data representing a maximum number of devices served by an access point (AP) is determined based on a type of the AP. However, the claimed invention discloses a system for distributing loads. The system receives predicted radio load of a first wireless communication device associated with a service provider, and receives current radio load of a second wireless communication device which may be a Wi-Fi device not associated with the service provider. When a mobile device is stationary, the system transfers the mobile device’s communication load to the Wi-Fi device in response to a second condition associated with the current radio load which has been previously determined to be greater than another current radio load of the Wi-Fi device. In particular, Lei fails to disclose or render obvious the second condition associated with the current radio load, the stationary mobile device and the firstly measured current radio load greater than the lastly measured current radio load as claimed.
Note that the third closest prior art Okhravi et al. (US 2015/0109940, “Okhravi”) discloses dynamic load balancing based on network performance. Okhravi’s disclosure describes performance measurements on a cellular network and on a WLAN network, 
Note that the fourth closest prior art Olariu et al. (US 2006/0072452, “Olariu”) discloses a method for load balancing over a set of communication channels. Olariu’s disclosure describes determining a user load based on data queued for transmission at each of terminals and determining an inroute load corresponding to loading of inroutes serving the terminals. However, the claimed invention discloses a system for distributing loads. The system receives predicted radio load of a first wireless communication device associated with a service provider, and receives current radio load of a second wireless communication device which may be a Wi-Fi device not associated with the service provider. When a mobile device is stationary, the system transfers the mobile device’s communication load to the Wi-Fi device in response to a second condition associated with the current radio load which has been previously determined to be 
Regarding claims 8 and 14, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-7, 9-13 and 15-20, these claims depend from claims 1, 8 and 14, respectively and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/HARRY H KIM/           Examiner, Art Unit 2411